DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent Publication no. 2012/0234968) in view of Cummings (U.S. Patent no. 5,758,844).
Re claims 1 and 19, Smith discloses an aeronautical apparatus, comprising: a fuselage having a longitudinal axis and a transverse axis; a first wing 123 coupled to a right side of the fuselage, the first wing having a first landing foot 104: a second wing 123 coupled to a left side of the fuselage, the second wing having a second landing foot 104 (see Fig. 1); first and second thrust-angle actuators or motors 124 having an axis of rotation substantially parallel to the transverse axis of the fuselage (see Figs. 4a - 4c) with the first and second thrust-angle motors 124 coupled to a tip of the first and second wings (see Fig. 1); a first propeller motor 201 coupled to the first thrust-angle actuator or motor 124 ; a second propeller motor 202 coupled to the second thrust-angle actuator or motor 124 (see paragraph [0072] and Fig. 2a); a first propeller 108 coupled to the first propeller actuator or motor 107; and a second propeller 108 coupled to the second propeller actuator or motor 107 (see Fig. 1 and Fig. 2a): and at least one stabilizer 120 coupled at the aft of the fuselage and, wherein the aeronautical apparatus is supported by a landing foot of one of the first and second wings. Note that Fig. 5 clearly shows the landing foot attached to the wing. Further note that Smith also shows the driveshaft passing through the thrust angle actuator or motor 124 and connecting to the internal duct differential 212, thereby being coupled (directly or indirectly) to the thrust angle actuator or motor 124. 

Cummings discloses an aeronautical apparatus that is supported by at least one stabilizer 34 when the aeronautical apparatus is on the ground (see Fig. 1). 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the invention to modify Smith to include at least one stabilizer that supports the aeronautical apparatus it is on the ground because Cummings teaches that such a predictable arrangement will result in an apparatus that provides VTOL capability in a very small environment (see col. 2, lines 12-13).
Re claim 2, Smith discloses a third propeller actuator or motor 107 is coupled to the fuselage via shaft 204; and a third propeller 108 is coupled to the third propeller actuator motor 107 (see Fig. 1 and Fig. 2a). 
Re claim 3, Smith discloses that an electronic control unit (ECU) in electronic communication with the first and second thrust-angle actuators or motors and first and second propeller motors, wherein the ECU commands thrust-angle positions to the first and second thrust-angle actuators or motors and propeller speeds to the first and second propeller motors (see paragraph [0016]). Note that the ECU is described as a computer controlled fly-by-wire system.
Re claim 4, Smith discloses that a first propeller-pitch actuator or motor 107 is coupled to the first propeller 108; and a second propeller-pitch actuator or motor 107 is coupled to the second propeller 108 wherein the ECU is in electronic communication with the first and second propeller-pitch actuators or motors; and the ECU commands propeller-pitch angles to the first and second propeller-pitch motors (see paragraphs [0016] and [0035]).
Re claim 7, Smith discloses a third wing 113 coupled to the right side of the fuselage; a fourth wing 113 coupled to the left side of the fuselage (see Fig. 1); third and fourth thrust-angle actuators 
Re claims 9 and 11, Smith discloses an electronic control unit (ECU) in electronic communication with: the first, second, third and fourth thrust-angle actuators or motors 124 and the first, second, third and fourth propeller actuator or motors 107 wherein the ECU determines desired first, second, third, and fourth thrust-angle positions for the first, second, third, and fourth thrust-angle motors, respectively, and the ECU commands the first, second, third, and fourth thrust-angle motors to attain their respective desired thrust-angle positions the ECU determines and commands desired first, second, third, and fourth propeller speeds based (see paragraphs [0016] and [0035]).
Claims 5, 8, 10, 12, 14, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Publication no. 2012/0234968).
Re claims 8 and 20, Smith discloses an aeronautical apparatus, comprising: a fuselage having a longitudinal axis and a transverse axis (see Fig. 1); first and second wings 123,113 coupled to a right side of the fuselage; third and fourth wings 123,113 coupled to a left side of the fuselage (see Fig. 1); first, second, third, and fourth thrust-angle actuators or motors 124 coupled proximate to a tip of the first second, third, and fourth wings, respectively (see Fig. 1); first, second, third, and fourth propeller motors 108 coupled to the first, second, third, and fourth thrust-angle actuators or motors 124, respectively: and first second, third, and fourth propellers 108 coupled to the first, second, third, and fourth propeller actuators or motors 107, respectively wherein the first, second, third and fourth thrust-angle actuators or motors have axes of rotation substantially parallel to the transverse axis of the 
Smith discloses that the first, second third and fourth wings may be anhedral (see paragraph [0093]).
Re claims 5, 10 and 17, Smith Examiner takes official notice that it is old and well known in the relevant art to base thrust-angle positions on data from sensors because such a common arrangement is often used because of the safety, reliability and efficiency sensor data provides. Thus, it would have been obvious to one of ordinary skill in the relevant art before the effective date of the invention to base thrust-angle positions on data from sensors because such a common arrangement is often used because of the safety, reliability and efficiency sensor data provides. Note that Lukaczyk et al. (U.S. Publication no. (2017/0144771) disclose that it is old and well known in the relevant art to base thrust-angle positions on data from sensors (see paragraph [0048]).
Re claim 12, it would have been an obvious matter of design choice to make the first, second third and fourth wings unitary, since Applicant has not disclosed that this particular arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without the unitary design. 
Re claim 14, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the thrust-angle motors have a range of 110 degrees about the axis of rotation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re claim 18, Smith discloses at least two of the propellers are variable pitch propellers having propeller-pitch motors; the ECU is in electronic communication with the propeller-pitch motors; the .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (U.S. Publication no. 2012/0234968).
Re claim 13, Smith discloses an aeronautical apparatus, comprising: a fuselage having a longitudinal axis and a transverse axis (see Fig. 1); first and second wings 123,113 coupled to a right side of the fuselage; third and fourth wings 123,113 coupled to a left side of the fuselage (see Fig. 1); first, second, third, and fourth thrust-angle actuators or motors 124 coupled proximate to a tip of the first second, third, and fourth wings, respectively (see Fig. 1); first, second, third, and fourth propeller motors 108 coupled to the first, second, third, and fourth thrust-angle actuators or motors 124, respectively: and first second, third, and fourth propellers 108 coupled to the first, second, third, and fourth propeller actuators or motors 107, respectively wherein the first, second, third and fourth thrust-angle actuators or motors have axes of rotation substantially parallel to the transverse axis of the fuselage (see Figs 4a-4c).
Re claim 15, Smith discloses an electronic control unit (ECU) in electronic communication with the first, second, third and fourth thrust-angle actuators or motors wherein the ECU determines desired first, second, third, and fourth thrust-angle positions for the first, second, third, and fourth thrust-angle actuators or motors, respectively, based at least on a desired trajectory; and the ECU 
Re claim 16, Smith discloses that an electronic control unit (ECU) in electronic communication with the first, second, third, and fourth propeller motors wherein the ECU determines desired first, second, third, and fourth propeller speeds for the first, second, third, and fourth propeller motors, respectively, based at least on a desired trajectory; and the ECU commands the first, second, third, and fourth propeller motors to attain the desired first, second, third, and fourth propeller speeds, respectively (see paragraph [0016} and [0035]).
Response to Arguments
6.	Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive.
Applicant argues that Smith does not disclose the “first wing having a first landing foot”. Note that Fig. 5 clearly shows the landing foot attached to the wing. 
Applicant further argues that Smith does not show “a first propeller motor coupled to the first thrust-angle motor”. Note Smith also discloses that the driveshaft 204 passes through the thrust angle actuator or motor 124 and connecting to the internal duct differential 212, thereby being coupled (directly or indirectly) to the thrust angle actuator or motor 124 (see paragraph [0072] and Fig. 2a).
Additionally, Applicant argues that there is no teaching, hint or suggestion in Smith that a vertical stabilizer would extend downward. Note that both Smith and Cummings are aeronautical apparatus that include a fuselage, wings, landing foot and a vertical stabilizer. They both are concerned with solving the common problem of stabilizing the aircraft. Cummings discloses a different way of solving this common problem. Thus, the combination of Smith and Cummings is proper as they are both in the same technology area (aeronautical apparatus) and they are both concerned with solving the common problem of stabilizing the aircraft. Further note that Cummings teaches that providing a downward extending vertical stabilizer will result in an apparatus that provides VTOL capability in a very 
Applicant also argues that because element 108 is not a propeller but is referred to as a blade. Thus, element 107 is not a propeller actuator. This argument relies on semantics. The function of the “blades” 108 are the same as a propeller. They both function to propel the aircraft. Examiner disagrees with Applicant’s characterization of elements 107 and 108.
Applicant further argues that Smith does not disclose ECU communication to control the thrust angle actuators or motors 124. Smith clearly states “the current invention incorporate a computer controlled fly-by-wire system which calculates gyroscopic stability and sends information to one or more ducted fans or propeller blades to adjust them”. Smith clearly discloses the control of thrust angle actuators or motors 124 via and ECU. 
Applicant traverses Examiner’s official notice regarding the use of sensors to rotate the thrust angle motor or actuator 124. Note that Lukaczyk et al. (U.S. Publication no. (2017/0144771) disclose that it is old and well known in the relevant art to base thrust-angle positions on data from sensors (see paragraph [0048]).
Re claim 12, Applicant argues that Applicant has disclosed in paragraphs [0008] and [0010] of the Specification the problems solved by having a unitary wing. Neither paragraphs [0008] nor [0010] of the Specification present a discussion of the problems solved via a unitary wing. Thus, the rejection of claim 12 is maintained. 
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L DIXON/               Examiner, Art Unit 3644

/BRIAN M O'HARA/               Primary Examiner, Art Unit 3642